Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150702 & (54)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150702
                                                                   COA: 316316
                                                                   Wayne CC: 13-000550-FH
  LAWRENCE VIRGIL WAGNER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  a new trial or to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 10, 2015
         s0603
                                                                              Clerk